Exhibit 10.4

Jarden Corporation

Equity Vesting, Lock-Up and Amendment Agreement

for Key Employees

This Equity Vesting, Lock-Up and Amendment Agreement, dated as of November 7,
2007 (the “Agreement”), is entered into by and between Jarden Corporation, a
Delaware corporation (the “Company”), and the undersigned employee (the
“Employee”).

WITNESSETH:

WHEREAS, the Company and the Employee are parties to an Employment Agreement,
dated as of January 1, 2002 (the “Employment Agreement”); and

WHEREAS, the Company has granted or agreed to grant to the Employee certain
performance based equity awards, including options to purchase shares of Common
Stock, $0.01 par value (the “Common Stock”), of the Company and/or restricted
shares of Common Stock of the Company (the “Restricted Stock”) under the
Company’s Amended and Restated 2003 Stock Incentive Plan, as amended (the
“Plan”) or such similar plan(s) that the Company may have (or have had) in
place, based on the long-term framework for the Company adopted by the
Compensation Committee; and

WHEREAS, the Company is willing to accelerate the vesting of certain stock
options and the granting and/or vesting of certain Restricted Stock that the
Company has granted or agreed to grant to the Employee in exchange for the
covenants and agreements of the Employee hereunder; and

WHEREAS, the Employee is willing to enter into this Agreement in order to
receive the benefits of such accelerated vesting.

NOW, THEREFORE, in consideration of the mutual covenants and agreements set
forth in this Agreement, the Company and the Employee hereby agree as follows:

1. Accelerated Vesting. Notwithstanding anything to the contrary in the
Employment Agreement or the applicable option agreement or restricted stock
agreement with respect to any such grant, the Company hereby agrees immediately
to vest the options set forth on Schedule I hereto (the “Options”), which were
previously granted to the Employee, and cause the restrictions immediately to
lapse on the shares of Restricted Stock set forth on Schedule I hereto (the
“Employee Stock”), which were previously granted to the Employee, in each case
as of the date hereof. Employee hereby consents to such acceleration and
vesting.

2. Restrictions on Transfer of Common Stock.

(a) In order to induce the Company to accelerate the vesting of the Options and
Restricted Stock hereunder, the Employee agrees that, notwithstanding anything
to the contrary in the applicable option agreement or restricted stock agreement
or in the Employment Agreement, during the term of the Employee’s employment
with the Company the Employee will not, without the prior written consent of the
Company, offer, sell, contract to sell, or



--------------------------------------------------------------------------------

otherwise dispose of (or enter into any transaction which is designed to, or
might reasonably be expected to, result in the disposition (whether by actual
disposition or effective economic disposition due to cash settlement or
otherwise) by the Employee or any person in privity with the Employee), directly
or indirectly, or establish or increase a put equivalent position or liquidate
or decrease a call equivalent position within the meaning of Section 16 of the
Securities Exchange Act of 1934, as amended (the “Exchange Act”), and the rules
and regulations of the Securities and Exchange Commission promulgated
thereunder, with respect to (i) any shares of Common Stock issuable upon
exercise of the Options (the “Option Shares”) or (ii) any shares of Employee
Stock (together with the Option Shares, the “Vested Shares”), or publicly
announce an intention to effect any such transaction, for a period of five
(5) years after the date of this Agreement, except as permitted by paragraphs
(b) and/or (c) below.

(b) Notwithstanding the foregoing, the Employee shall be entitled to sell up to
20% (but not more than 20%) of such Vested Shares (after deducting any shares to
satisfy tax withholding pursuant to Section 4 below) in any calendar year during
the period from January 1, 2008 through December 31, 2012, provided that (i) to
the extent the Employee sells less than 20% of the Vested Shares (after
deducting any shares to satisfy tax withholding pursuant to Section 4 below) in
any such calendar year, the Employee shall be entitled in subsequent years to
sell an amount equal to the difference between 20% and the percentage actually
sold in such calendar year (in addition to the amount the Employee would
otherwise be entitled to sell in such subsequent year); and (ii) the Employee
shall be entitled to sell all such Vested Shares at any time on or after
January 1, 2013, subject to applicable law, regulation or stock exchange rule.
By way of example, if the Employee does not sell any Vested Shares in calendar
year 2008, the Employee shall be entitled to sell up to 40% of the Vested Shares
(after deducting any shares to satisfy tax withholding pursuant to Section 4
below) in Calendar year 2009. If the Employee then does not sell any Vested
Shares in calendar year 2009, the Employee shall be entitled to sell up to 60%
of the Vested Shares (after deducting any shares to satisfy tax withholding
pursuant to Section 4 below) in calendar year 2010.

(c) The restrictions on transfer of Vested Shares in paragraphs (a) and (b)
above shall not apply to the transfer of any Vested Shares either during the
Employee’s lifetime or on death, by gift, will or intestate succession, to an
immediate family of the Employee or to transfers to a trust the beneficiaries of
which are exclusively the Employee and/or a member or members of the Employee’s
immediate family; provided, however, that in any transfer pursuant to this
clause it shall be a condition to such transfer that (i) the transferee executes
and delivers to the Company an agreement in form satisfactory to the Company in
its sole discretion stating that the transferee is receiving and holding the
Vested Shares subject to the provisions of this Agreement, and there shall be no
further transfer of such Vested Shares except in accordance with this Agreement,
(ii) no filing by any party (donor, donee, transferor or transferee) under the
Exchange Act, shall be required or shall be voluntarily made in connection with
such transfer or distribution (other than a filing on a Form 5, Schedule 13D or
Schedule 13G (or 13D-A or 13G-A) made after the expiration of the five-year
period referred to in paragraph (a) above) and (iii) each party (donor, donee,
transferor or transferee) shall not be required by law (including without
limitation the disclosure requirements of the Securities Act of 1933, as amended
(the “Securities Act”), and the Exchange Act) to make, and shall agree not to
make voluntarily, any public announcement of the transfer or disposition.

 

2



--------------------------------------------------------------------------------

(d) Employee further agrees that any subsequent resale or distribution of the
Vested Shares by the Employee shall be made only in accordance with the
Securities Act, the Exchange Act, and any other applicable law.

(e) The restrictions on transfer of Vested Shares in paragraphs (a) and (b) of
this Section 2 shall lapse upon the first to occur of (i) a termination of the
Employee’s employment with the Company, (ii) a Change of Control Event (as
defined in the Plan) and/or (iii) a tender for all of the Company’s issued and
outstanding shares of Common Stock.

3. Effect of Termination of Employment. As further inducement for the Company to
accelerate the vesting of the Options and Restricted Stock set forth on Schedule
I hereto, the Employee agrees that, notwithstanding anything to the contrary in
the Employment Agreement or any policy of the Company or any subsidiary or
affiliate thereof that would otherwise be applicable to the Employee, in the
event that the Employee’s employment with the Company is terminated prior to the
second anniversary of this Agreement other than (i) by reason of Employee’s
death or Disability (as defined in the Plan) or (ii) after a Change of Control
Event, the Employee will not receive or be eligible to receive, and will not
seek, any payment of severance pay (including any post-termination payment(s)
based on salary or bonus), or any other payment in lieu of the foregoing, from
the Company or any subsidiary or affiliate to which Employee would otherwise be
entitled pursuant to the Employment Agreement or otherwise, except for vested
pension benefits or 401(k) balances, if any, to which the Employee would be
entitled pursuant to the applicable pension or 401(k) plan. In the event of
(i) a termination by reason of Employee’s death or Disability or (ii) a Change
of Control Event, the applicable provisions of the Employment Agreement shall
apply.

Except as set forth above, all other terms of the Employment Agreement shall
continue in full force and effect, and nothing in this Section 3 shall be deemed
to affect the Employee’s right (if any) to receive any other non-cash severance
benefit to which Employee would be entitled pursuant to the Employment
Agreement, including without limitation, the rights (if any) to receive medical
and dental insurance benefits and to receive additional issuances or vesting of
equity awards.

4. Withholding Taxes. The Employee Stock will be subject to any federal, state,
or local taxes of any kind required by law at the time such vesting occurs. By
accepting this Agreement and the Employee Stock, the Employee agrees to promptly
satisfy federal, state and local withholding requirements, when and if
applicable, for such Employee Stock by making a payment to the Company (unless
the Employee elects to have the Company retain shares to satisfy such tax
obligation, as set forth below) equal to the required withholding amount in cash
or in any other manner acceptable to the Company and as permitted pursuant to
the Plan. The Company may refuse to issue any shares to the Employee in respect
of such awards until the Employee satisfies the tax withholding obligation. The
Employee may, by so indicating and initialing in the space provided below this
paragraph, elect to cause the Company to retain from any shares issuable to the
Employee in respect of the Employee Stock, shares of Common Stock having a Fair
Market Value (as defined in the Plan), determined on the date that the amount of
tax to be withheld is to be determined, sufficient to satisfy the tax
withholding obligation as set forth below.

 

3



--------------------------------------------------------------------------------

(Check one option and initial where indicated)

X

  YES,  

Employee elects to have the Company retain shares sufficient to satisfy the tax
withholding obligation in respect of any Employee Stock at a marginal federal
income tax rate of 35%, plus federal Medicare tax at a rate of 1.45% and any
applicable state and local taxes at the maximum marginal rate.

Employee’s initials:     JT    

           

  NO,  

Employee elects NOT to have the Company retain shares sufficient to satisfy the
tax withholding obligation in respect of any Employee Stock.

Employee’s initials:             

If Employee elects “NO”, Employee agrees to make a payment to the Company in
immediately available funds on the date hereof equal to the required withholding
amount in cash.

IF EMPLOYEE DOES NOT MAKE AN ELECTION ABOVE, THE COMPANY WILL RETAIN SHARES
SUFFICIENT TO SATISFY THE TAX WITHHOLDING OBLIGATION IN RESPECT OF ANY EMPLOYEE
STOCK AT A MARGINAL FEDERAL INCOME TAX RATE OF 35%, PLUS FEDERAL MEDICARE TAX AT
A RATE OF 1.45% AND ANY APPLICABLE STATE AND LOCAL TAXES AT THE MAXIMUM MARGINAL
RATE.

5. Interpretation. In the event of any conflict between the provisions of this
Agreement and the provisions of the Employment Agreement or any applicable
option agreement or restricted stock agreement, the provisions of this Agreement
shall control. All Options and Restricted Stock shall continue to be subject to
the terms of the Plan and, except as explicitly set forth in this Agreement, the
applicable option agreement or restricted stock agreement.

6. Equitable Remedies. Employee acknowledges that any breach by the Employee of
the obligations under this Agreement would inevitably cause substantial and
irreparable damage to the Company and that money damages would be an inadequate
remedy therefor. Accordingly, the Employee acknowledges and agrees that the
Company will be entitled, in addition to any other available remedies, to an
injunction, specific performance, and/or other equitable relief to prevent a
breach or threatened breach by the Employee of this Agreement. The Employee
further agrees to waive any requirement for the securing or posting of any bond
in connection with such remedy.

7. Governing Law. This Agreement shall be governed by and construed in
accordance with the laws of the State of Delaware, applicable to agreements made
and to be performed entirely within such state, other than conflict of laws
principles thereof directing the application of any law other than that of
Delaware.

8. Assignment. Neither this Agreement nor any of the rights or obligations
hereunder shall be assigned or delegated by any party hereto without the prior
written consent of the other party.

9. Counterparts. This Agreement may be executed in counterparts, each of which
shall be deemed an original but all of which shall constitute one and the same
instrument.

10. Arbitration. Except in the event of the need for immediate equitable relief
from a court of competent jurisdiction to prevent irreparable harm pending
arbitration relief, and except for enforcement of a party’s remedies to the
extent such enforcement must be pursuant to court authorization or order under
applicable law, any dispute or controversy arising under or in connection with
this Agreement shall be resolved by binding arbitration. This arbitration shall
be

 

4



--------------------------------------------------------------------------------

held in New York City and except to the extent inconsistent with this Agreement,
shall be conducted in accordance with the Expedited Employment Arbitration Rules
of the American Arbitration Association then in effect at the time of the
arbitration and otherwise in accordance with principles which would be applied
by a court of law or equity. The arbitrator shall be selected by the Company and
the Employee; provided, that if within fifteen (15) business days of the date of
request for arbitration, the parties have not been able to make such selection
the dispute shall be held by a panel of three arbitrators one appointed by each
of the parties and the third appointed by the other two arbitrators.

11. Notices. Any notice required or desired to be delivered under this Agreement
shall be in writing and shall be delivered personally, by courier service, by
certified mail, return receipt requested, or by telecopy and shall be effective
upon actual receipt by the party to which such notice shall be directed, and
shall be addressed as follows (or to such other address as the party entitled to
notice shall hereafter designate in accordance with the terms hereof):

 

To the Company:

  

Jarden Corporation

Suite B-302

555 Theodore Fremd Avenue

Rye, New York 10580

Attention: Chief Financial Officer

With a Copy to:

  

Jarden Corporation

2381 Executive Center Drive

Boca Raton, FL 33431

Attention: General Counsel

To the Executive:

  

J. David Tolbert

c/o Jarden Corporation

Suite B-302

555 Theodore Fremd Avenue

Rye, New York 10580

12. Tax Consequences. The Employee understands that the Employee may suffer
adverse tax consequences as a result of the grant, vesting or disposition of the
Restricted Stock. The Employee represents that the Employee has consulted with
his or her own independent tax consultant(s) as the Employee deems advisable in
connection with the grant, vesting or disposition of the Restricted Stock and
that the Employee is not relying on the Company for any tax advice.

13. Representation. The parties have been represented in negotiations for, and
in the preparation of, this Agreement, by counsel of their own choosing, have
read and understand this Agreement and its legal effect, and are entering into
it voluntarily after having consulted with their respective counsel. This
Agreement has been drafted by mutual agreement, and there shall be no
presumptions against either party as to any allegedly ambiguous provision
hereof.

 

5



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the Company has caused this Agreement to be executed by a
duly authorized officer and the Employee has executed this Agreement as of the
date first written above.

 

JARDEN CORPORATION

By:   /s/ Ian G.H. Ashken  

Name:  Ian G.H. Ashken

Title:    Vice Chairman and Chief Financial Officer

    EMPLOYEE   /s/ J. David Tolbert  

Name:  J. David Tolbert

 

Address:

 

6



--------------------------------------------------------------------------------

Schedule I

John D. Tolbert

Options

 

Grant ID    Grant
Date        Type        Option
Price    Options
Being
Vested 000852                    7/23/2004    ISO    $ 21.90    1,674
000853                    7/23/2004    NQ    $ 21.90    4,888       Total      
6,562 Restricted Awards          Grant ID    Grant
Date    Type    Shares
Being
Vested      001223                    7/12/2005    RES      7,500   
001748                    7/26/2006    RES      12,500   
RSA0000000038                    7/26/2007    RSA      11,500          Total   
  31,500   